 351325 NLRB No. 51WOODLANDS HEALTH CENTER1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2In the absence of exceptions, we adopt, pro forma, the judge™sfinding that Carol Brag™s comments regarding waiver of union initi-
ation fees to employee Michelle Saunter were objectionable under
NLRB v. Savair Mfg. Corp., 414 U.S. 270 (1973), and warranted set-ting the election aside. We find it unnecessary to pass on the Re-
spondent™s exceptions to the judge™s failure to find that other state-
ments were objectionable under Savair, because the findings of suchadditional Savair violations would be cumulative and would not af-fect the result herein.3We modify the recommended Order to comply with the Board™sdecision in Indian Hills Care Center, 321 NLRB 144 (1996), asmodified by Excel Container, Inc., 325 NLRB No. 14 (Nov. 7,1997).4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™Connecticut Health Care Partners, d/b/a WoodlandsHealth Center and New England Health CareEmployees Union, District 1199, AFLŒCIO, Pe-
titioner. Cases 34ŒCAŒ7260, 34ŒCAŒ7263, and34ŒRCŒ1364February 10, 1998DECISION, ORDER, AND DIRECTIONBYCHAIRMANGOULDAND
MEMBERSLIEBMANANDBRAMEOn September 5, 1997, Administrative Law JudgeSteven Fish issued the attached decision. The Respond-
ent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision in light ofthe exceptions and briefs and has decided to affirm the
judge™s rulings, findings,1and conclusions2and toadopt the recommended Order as modified and set
forth in full below.3ORDERThe National Labor Relations Board orders that theRespondent, Connecticut Health Care Partners, d/b/a
Woodlands Health Center, Waterbury, Connecticut, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Suspending or discharging its employees becauseof their activities on behalf of or support for New Eng-
land Health Care Employees Union, District 1199,
AFLŒCIO.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerLisa Magnano and Yvonne Gilliams full reinstatement
to their former jobs or, if those jobs no longer exist,
to substantially equivalent positions, without prejudice
to their seniority or any other rights and privileges pre-
viously enjoyed.(b) Make Lisa Magnano and Yvonne Gilliams wholefor any loss of earnings and other benefits suffered as
a result of the discrimination against them, in the man-
ner set forth in the remedy section of the judge™s deci-
sion.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful sus-
pensions and discharges of Lisa Magnano and Yvonne
Gilliams, and within 3 days thereafter notify them in
writing that this has been done and that the suspen-
sions and discharges will not be used against them in
any way.(d) Preserve, and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amountof backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its Waterbury, Connecticut facility copies of the at-
tached notice marked ‚‚Appendix.™™4Copies of the no-tice, on forms provided by the Regional Director for
Region 34, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current and
former employees employed by the Respondent at any
time since October 2, 1997.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent had taken to
comply.ITISFURTHERORDERED
that Case 34ŒRCŒ1364 issevered and remanded to the Regional Director for Re-
gion 34.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00351Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates herein referred are in 1995 unless otherwise indicated.2The correct name of Respondent appears above as amended atthe hearing.3While every apparent or non-apparent conflict in the evidencemay not have been specifically resolved below, my findings are
based on my examination of the entire record, my observation of the
witnesses™ demeanor while testifying and my evaluation of the reli-
ability of their testimony. Therefore, any testimony in the record
which is inconsistent with my findings is hereby discredited.DIRECTIONIt is directed that, within 14 days from the date ofthis Decision, Order, and Direction, the challenged bal-
lots of Lisa Magnano and Yvonne Gilliams in Case
34ŒRCŒ1364 be opened and counted by the Regional
Director and that a revised tally of ballots be issued.ITISFURTHERDIRECTED
that if the revised tally ofballots reveals that the Petitioner has received a major-
ity of the valid ballots cast, the Regional Director shall
set aside the election and conduct a second election. If,
however, the revised tally shows that the Petitioner has
not received a majority of the ballots cast, the Re-
gional Director shall issue a Certification of Results of
Election.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
suspend or discharge our employeesbecause of their activities on behalf of or support for
New England Health Care Employees Union, District
1199, AFLŒCIO.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of the rights guaranteed them by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard™s Order, offer Lisa Magnano and Yvonne
Gilliams full reinstatement to their former jobs or, if
those jobs no longer exist, to substantially equivalent
positions, without prejudice to their seniority or any
other rights or privileges previously enjoyed.WEWILL
make Lisa Magnano and Yvonne Gilliamswhole for any loss of earnings and other benefits re-
sulting from their suspensions and discharges, less any
net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard™s Order, remove from our files any reference to
the unlawful suspensions and discharges of Lisa
Magnano and Yvonne Gilliams and WEWILL
, within 3days thereafter, notify them in writing that this has
been done and that the suspensions and discharges will
not be used against them in any way.CONNECTICUTHEALTHCAREPART-NERS, D/B/AWOODLANDSHEALTHCEN-TERMargaret A. Lareau and Darryl Hale, Esqs., for the GeneralCounsel.Thomas R. Gibbons, Esq. (Jackson, Lewis, Schnitzler &Krupman), of Hartford, Connecticut, for Respondent-Em-ployer.John M. Crane and Kevin A. Creane, Esqs. (Law Firm ofJohn M. Creane), of Milford, Connecticut, for the Charg-ing Party-Petitioner.DECISIONSTATEMENTOFTHE
CASESTEVENFISH, Administrative Law Judge. Pursuant tocharges filed in the Cases 34ŒCAŒ7260 and 34ŒCAŒ7263 on
October 5 and 11, 1995,1respectively, New England HealthEmployees Union, District 1199, AFLŒCIO (the Union,
Charging Party, or Petitioner), the Acting Regional Director
for Region 34, issued an order consolidating cases, consoli-
dated complaint and notice of hearing on March 14, 1996,
alleging in substance that Connecticut Health Care Partners,
d/b/a Woodland Health Center (Respondent or the Em-
ployer),2violated Section 8(a)(1) and (3) of the Act by sus-pending and terminating the employment of Lisa Magnano
and Yvonne Gilliams because of their activities in support of
and assistance to the Union.The above cases were consolidated for hearing with Cases34ŒRCŒ1364, by Order of the Acting Director on March 20,
1996.The trial with respect to the issues raised by the pleadingswas held before me on September 25, 26, and 27, and No-
vember 6, 1996, in Hartford, Connecticut. Briefs have been
filed by all parties and have been carefully considered.Based upon the entire record, including my observation ofthe demeanor of the witnesses, I make the following: 3FINDINGSOF
FACTI. JURISDICTIONANDLABORORGANIZATION
Respondent is a Connecticut corporation with an officeand place of business in Waterbury, Connecticut, where it is
engaged in the operation of a nursing home providing inpa-
tient medical and professional health care services.During the 12-month period ending February 29, 1996,Respondent derived gross revenues in excess of $100,000
and purchased and received at its facility goods valued in ex-
cess of $50,000 directly from points outside the State of
Connecticut. Respondent admits, and I so find that it is and
has been an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act and has been
a health care institution within the meaning of Section 2(14)
of the Act.It is also admitted and I so find that the Union is and hasbeen a labor organization within the meaning of Section 2(5)
of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00352Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 353WOODLANDS HEALTH CENTER4These were the ballots of Magnano and Gilliams, the allegeddiscriminatees herein.5I note in this connection, that although Allen testified on othermatters, she did not deny that she saw Yvonne Gilliams wearing a
union button.II. THEREPRESENTATIONCASE
The Union filed its petition to represent Respondent™s em-ployees on September 29. On October 13, the Director ap-
proved a stipulation election agreement which provided for
an election to be conducted among Respondent™s employees
in a unit of service and maintenance employees on Novem-
ber 9.At the election, 21 ballots were cast for Petitioner and 21votes against representation. Two votes were challenges,4which were determinative of the election. Thereafter, the Em-
ployer filed timely objections to the election.On March 20, 1996 the Acting Regional Director issueda report on challenges and objections, wherein he found that
the challenges to the ballots of Magnano and Gilliams, as
well as the Employer™s objections Nos. 1Œ5 raised substantial
and material issues of fact that may best be resolved at a
hearing. On the same day, he issued an order consolidating
the representation and unfair labor practice cases to be heard
before an administrative law judge.III. FACTSA. The Alleged Unfair Labor PracticesRespondent™s facility, located in Waterbury, Connecticut,is a 90-bed nursing home providing both intermediate and
skilled care, with a total complement of approximately 90
employees, approximately half of whom are employed in the
bargaining unit.Lawrence Clark is the administrator of the facility and hasheld that position for 3 years. That position is essentially the
chief operating official of the facility and he has responsibil-
ity for the care and welfare of the residents and is the ulti-
mate supervisor of all employees. The facility is organized
into six functional departments including nursing and food
service. Virginia Allen is the director of nurses and an admit-
ted supervisor of Respondent, and has been in that position
for 11 years.Richard Cruz was during the material events herein, Re-spondent™s food service supervisor. In that position Cruz di-
rectly hired numerous employees under his supervision
and/or effectively recommends their hire as an employee of
Respondent. He also was in charge of scheduling employees,
was included in supervisory staff meetings, was considered
by Clark to be part of Respondent™s supervisory team, and
was excluded by Respondent from the eligibility list in the
election. Based on the above, I conclude that Cruz was a su-
pervisor and agent of Respondent within the meaning of Sec-
tion 2(11) of the Act.During the summer of 1995, the Union began organizingemployees at Respondent™s facility. Several union meetings
were held outside the facility during late August and early
September in which a number of employees attended along
with a number of union officials including Paul Fortier a vice
president of the local. Lisa Magnano and Yvonne Gilliams
were among these employees who attended the meetings.Fortier appointed between 10 and 12 employees as leadersof the campaign, who were given authorization cards to dis-
tribute to other employees. Magnano was one of these lead-ers, along with employees Yolanda Klimas, BarbaraMulcahey, Carol Bragg, Candace Carreiro, and KarenGilliams is the sister of Yvonne Gilliams.Magnano was one of the most active union supporters, andshe distributed cards to and spoke to and solicited support
from a number of employees along with another employee,
Bernadette Martin. they would generally engage in this activ-
ity in the break room or at the nurses station. Most of these
conversations occurred on the night shift, which consisted of
eight unit employees. Magnano, although primarily assigned
to the night shift, also would on occasion be assigned to the
day shift, during which she also spoke to several employees
about the Union during break time. Magnano also had sev-
eral conversations with Connie Nolan, the supervisory charge
nurse, during which Magnano told Nolan that she felt ‚‚we
should get a Union in here.™™On or about September 29, Fortier, along with employeesKlimas and Mulcahey met with Clark and demanded rec-
ognition. Clark responded that he would have to speak to his
attorney and could not give Fortier an answer at that time.
On the same day, September 29, the Union filed its petition
for an election.Also on September 29, Fortier distributed Union buttons toa number of employees to wear and to distribute to other em-
ployees. Both Magnano and Yvonne Gilliams wore these
buttons on and after that date. Magnano was seen wearing
her button by Clark on September 29. He looked directly at
her button, and was silent, instead of greeting her as was
customary.Gilliams who was given her button by her sister, was seenby Allen wearing the button.5Clark admits that he saw Magnano wearing a union but-ton, and testified at an unemployment insurance hearing, that
he was aware that Magnano was one of the leaders on the
second shift of the Union™s organizing drive. Clark also testi-
fied that he was not aware of whether Yvonne Gilliams wore
a union button or whether she was a supporter of the Union.On October 2, during break time, Magnano was discussingthe benefits of unionization with a number of employees, in-
cluding Brenda Dalie. Dalie spoke out against the Union,
saying that she was afraid of strikes.Clark had several meetings with employees during whichhe expressed Respondent™s opposition to the Union, as well
as expressing similar sentiments in campaign literature that
was distributed to employees. Clark also conducted two
meetings with department heads during which he discussed
the union campaign. He expressed Respondent™s opposition
to the employees being represented by a Union during these
meetings, including stating at one point that Respondent ‚‚did
not want a Union in there, no matter what.™™Shortly after the petition was filed, sometime in early Oc-tober, Clark conducted the second of these meetings with his
supervisory staff. During this meeting he cautioned the su-
pervisors that they should not threaten, interrogate, promise,
or surveil employees about their union activities or sym-
pathies. During the course of this meeting, one of Respond-
ent™s supervisors, Joe Bartosavage became upset and frus-
trated, because he could not do anything to relieve the ten-
sion in his department which he attributed to the Union orga-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00353Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Respondent argues that Mulcahy should not be credited becauseof her uncertainty as to the date of the meeting, as well as the fact
that no discipline was taken against Mulcahy, or any other of the
employees singled out by Clark. Once again, I do not agree.
Mulcahy™s inability to recall the date is insignificant, and whether
of not discipline was actually exacted on Mulcahy or the other em-
ployees is irrelevant. Moreover, Mulcahy was still an employee of
Respondent at the time of the trial, and was not a discriminatee here-
in. Thus she is testifying against her own self-interest, and this factor
is supportive of her credibility. Stanford Realty Associates, 306NLRB 1061, 1065 (1986), and cases cited therein.nizing. He got up and walked out of the meeting, and said,‚‚I don™t want any part™™ of it ‚‚in the presence of some em-
ployees.™™ Clark left the meeting, came after Bartosavage and
instructed him to come back into the meeting. Bartosavage
complied and returned to the meeting.During this meeting Clark also instructed the supervisorsthat they should be on top of things as far as who the union
leaders were, and try to push them and make it tougher for
these employees. He also told the supervisors that if the su-
pervisors made things tougher on the employees, and the em-
ployees gave themŠthe supervisors could give the employ-
ees warnings. Clark specifically named three employees of
Respondent, Klimas, Bragg, and Carreiro as union leaders
that the supervisors should ‚‚be on top of,™™ and added that
the supervisors would know who the union people are, be-
cause they would be wearing union buttons.After the meeting concluded, Cruz left the meeting andspoke separately to three employees, Barbara Mulcahy, Steve
Casey, and Carol Bragg. He told the employees that they
should watch their backs, because Respondent was looking
for ways to fire employees who were union supporters, and
mentioned that Clark had so indicated at the meeting that
Cruz had just attended. Cruz also informed the employees
that Clark had made specific reference to Klimas, Bragg, and
Mulcahy as among those who Respondent was looking to
take action against.Klimas, Bragg, and Mulcahy were all leaders of the unionorganizing drive, and each of them wore union buttons at the
facility. Additionally Bragg is Mulcahy™s sister.My findings above with respect to the meetings conductedby Clark, and the subsequent conversations related thereto is
derived from a compilation of the credited testimony of var-
ious witnesses. I have essentially credited the testimony of
Cruz as to Clark™s comments concerning making it tougher
for union advocates as described above, despite denials ofClark, Allen, and Bartosavage that Clark made any such
statements at the meeting. I found Cruz to be a believable,
although somewhat confused witness. He was clearly reluc-
tant to testify herein, which is understandable since he had
been terminated by Respondent, allegedly for dishonesty.
However, I was impressed with his sincerity, as well as his
candid admissions that some of his assertions, such as his
statement to the employees that they could be terminated be-
cause of their union activities was based on his assumption
and was not directly stated by Clark. It is not unreasonable
in my judgment for Cruz to have made such an assumption,
since Clark did say as I have concluded above, that union
supporters should be watched carefully, and given warnings
if necessary.Respondent argues that Cruz should not be credited be-cause he was terminated by Respondent for dishonesty, and
that he denied any hostility towards Respondent because of
such discharge. I do not agree. Although I do not doubt that
Cruz was not pleased with Respondent for terminating him,
I am not persuaded that his testimony should not be credited
on that basis. Significantly, in this regard, Mulcahy substan-
tially credited Cruz™ testimony that he informed her of
Clark™s statements immediately after the meeting. Thus Cruz
made these comments to Mulcahy while he was still em-
ployed by Respondent as a supervisor and spontaneously
after the meeting. I find that such credited testimony ofMulcahy™s significant corroboration of Cruz as to what Clarksaid to the supervisors at the meeting. 6On October 2, at 11 p.m., Gilliams and Magnano wereperforming evening rounds in the same room with Brenda
Dalie, another certified nurses aid. Magnano went over to pa-
tient Mary Clark. While Magnano was attempting to get
Clark dressed, the patient began to lunge at Magnano and in
the process began to scratch Magnano™s arms. Magnano at
that point crossed Clark™s arms in front of her, and put her
own arms around Clark very tightly. She also began to yell
at Clark, ‚‚shut up,™™ ‚‚shut up,™™ ‚‚stop it,™™ and ‚‚stop
scratching.™™Dalie heard Magnano™s comments and approachedMagnano. Dalie told Magnano to let go of Clark, and
Magnano did so. When Magnano released Clark, Dalie no-
ticed that Clark was bleeding, and saw what Dalie believed
to be fresh nail marks on Clark™s arm. Magnano told Dalie
that she was going to the charge nurse to get a band aid.Magnano then reported to charge nurse Alice Hubbell thatshe believed that an old ‚‚skin tear™™ of Clark™s had opened
and that she needed a band aid. Hubbell gave Magnano the
band aid, which Magnano proceeded to place on the patient
after she washed the area.At around the same time, Dalie noticed Gilliams shoutingat the patient with whom she was dealing ‚‚get up, get up,
get in bed, now.™™ At the same time Gilliams grabbed
Speck™s arm and pulled her up from the chair and repeated
in a loud voice, ‚‚get in bed now.™™ Dalie approached
Gilliams, asked her what was wrong, and not to treat Speck
that way. Gilliams replied, ‚‚mind your own business and do
your own patients.™™Dalie at that point became very upset, and reported bothincidents that she had observed to Hubbell. Hubbell in turn
requested that Dalie inform Allen about what she had seen
and heard. Dalie did so, and meanwhile Hubbell went too
check on the patients. Hubbell found Speck asleep, and then
checked on Clark. She observed two marks on Clark™s left
forearm which Hubbell believed to be open nail marks, and
little bit of blood. Hubbell did not recall whether there was
a band aid in the area of the nail marks. Clark said to Hub-
bell, ‚‚I™m so sorry.™™According to Hubbell, Clark did not elaborate to Hubbellas to what she was ‚‚so sorry™™ about, nor did Hubbell ask.Upon hearing Dalie™s report of her observations, Allenproceeded to the Assistant Director of Nurses™ office where
she summoned Administrator Lawrence Clark. Dalie repeated
her accusations to Clark. At that point Magnano was called
into the office to provide her version of the events of that
evening. Clark related to Magnano that Respondent had re-
ceived a report that she had verbally and physically abused
Mary Clark earlier that evening.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00354Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 355WOODLANDS HEALTH CENTER7Gilliams essentially confirmed Mangano™s testimony as to the 8p.m. incident involving Clark and Mangano.Brenda Dalie was brought into the meeting, and she re-peated in the presence of Magnano what she had observed
as related above. After Dalie left, Magnano denied that she
had said ‚‚shut up™™ to the patient, but admitted that she had
raised her voice to Clark and said, ‚‚stop it, stop scratching,™™
and explained that Clark who was a combative resident, had
lunged at her and scratched her while she was attempting to
put clothes on Clark. Magnano demonstrated on Allen how
she was holding Clark during the incident. Allen commented
that in her judgment, Magnano™s demonstrated restraint was
too forceful for an elderly person. Magnano responded that
she did not think that she was restraining Clark that hard.At that point, Hubbell entered the room and reported thatshe had checked on Clark and noticed what appeared to be
two fingernail marks on Clark™s arm and a little bit of blood.
Hubbell also reported that Mary Clark had said to her that
‚‚she was so sorry.™™ While as noted Hubbell did not recall
any further elaboration by Clark on this comment, Allen tes-
tified that Hubbell informed her that Hubbell had asked
Clark what she meant and Clark had replied, ‚‚I caused trou-
ble.™™Magnano responded to Hubbell™s accusation by denyingthat her fingernails could have made the marks on Clark™s
arm. She also asserted that she was in accordance with com-
pany policy, wearing gloves at the time. Magnano also relat-
ed that at 8 p.m. on that same evening, she had noticed a
‚‚skin tear™™ on Clark™s arm, and that she believed that the
skin tear had opened and bled while she was attempting to
restrain Clark. 7At that point, Allen went with Hubbell to check on MaryClark, and for Allen to observe what Hubbell had seen.
However, before Allen returned with her report, Clark de-
cided to suspend Magnano immediately, pending further in-
vestigation. He wrote up a suspension notice on Respond-
ent™s form entitled ‚‚Employee Warning Record.™™The warning alleges that Magnano physically restrainedpatient Clark, verbally yelled at her, and forcibly held her
arms down. Further it was noted that another CNA asserted
that Magnano told the resident to ‚‚shut up.™™ Magnano was
given the opportunity to write a response on the form. She
did so, and asserted that she did not feel that she was being
physically abuse, and added that she had to restrain the resi-
dent in order to prevent being scratched. Magnano did admit
in her response that she yelled at the resident to ‚‚stop it,
stop scratching me,™™ but added that ‚‚I quickly calmed down
and calmed the resident down.™™ She also commented that an
old scab came off in the process.Clark informed Magnano, which he confirmed on the formthat she will be suspended until further investigation of the
incident, and he would notify her of his decision in 48 hours.
According to Clark, he made his decision to suspend
Magnano because she admitted that she yelled at the patient,
Allen had commented that she felt that Magnano had used
excessive force, and Hubbell had reported the marks on the
resident™s arm. Clark admitted that he never utilized this pro-
cedure, i.e., suspending an employee pending further inves-
tigation, without a warning, with respect to a unit employee.
He did testify, however, that although normally Respondent
gives warnings to employees before disciplining them fur-ther, it depends on the severity of the offense. According toClark, when he discharged two supervisors, Cruz for dishon-
esty (punching an employee™s timecard), and a business of-
fice manager for dishonesty involving a company audit, he
did utilize this procedure of suspending these two supervisors
immediately, without a warning, pending further investiga-
tion, which eventually resulted in their terminations.Upon being informed that Clark intended to conduct an in-vestigation, Magnano informed Clark that Yvonne Gilliams
was in the room during the incident, and he should ask her
what happened. Clark replied that he was going to question
Gilliams, but that Magnano should leave the building and not
return until she was notified of Respondent™s decision.Shortly thereafter, Allen returned to the office and con-firmed to Clark in accordance with Hubbell™s previous re-
port, that she had also observed two marks on the resident™s
arm that she believed to be fingernail marks. Allen told
Clark that she did not believe that the marks were from a
‚‚skin tear,™™ as Magnano had asserted. Clark asked Hubbell
if Magnano was wearing gloves during the incident, and she
did not remember. Dalie was called back into the office and
asked if Magnano was wearing gloves earlier in the evening
during the interaction with the resident. Dalie informed Clark
that Magnano was not wearing gloves.Gilliams was then summoned into the office. Clark in-formed Gilliams that he had received a report that she had
verbally and physically abused Helen Speck. Dalie was
called in, and she repeated her accusations concerning what
she observed with respect to Gilliams, as related above.
Gilliams simply denied Dalie™s assertions, and claimed that
nothing had happened.According to Clark he decided to suspend Gilliams at thattime pending further investigation, as he had done with
Magnano. He explained his decision as follows:Brenda Dalie did come in and tell her what she saw.And then I believe that time, Yvonne, you know, she
said nothing happened. I didn™t do this.And at that time, just with what had gone on previouswith the statement from Brenda Dalie, and with Lisa
saying, yeah, I did yell at her, I was, you know, she
did restrain her. I knew that you know, something was,
something really did, something went on in the room.
I mean, there wasŠsome problems in that room.So I decided at that time I was going to suspend heralso. And you know, so I could investigate further and
determine what I would do.The suspension notice prepared by Clark, once again ona form entitled ‚‚employee warning record,™™ asserts that it
was reported by a CNA that Gilliams pulled patient Speck
up by her arm while yelling at Speck to get into bed. This
was characterized by Clark as ‚‚verbal and physical abuse.™™
Gilliams™ written response states that she disagrees ‚‚with
what happened. I did not abuse the patient at all.™™ As with
Magnano, Clark suspended Gilliams until further notice, with
a statement that he would notify her within 48 hours. Clark
asked Gilliams no questions about what she observed with
Magnano, and conversely did not ask Magnano about what
she observed with respect to Gilliams.Gilliams testified that during the course of her interview,Allen and Clark left the room and had a conversation outsideVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00355Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Allen credibly denied that she was involved in the suspensioninterview of Gilliams.9I am also not convinced by Magnano™s attempted corroborationof Gilliams by her testimony that Gilliams informed her of the con-
versation on the night of the suspension. I note that Magnano™s ver-
sion of Gilliams™ alleged statement to her concerning the conversa-
tion differed significantly from Gilliams™ testimony herein. Addition-
ally, Magnano also failed to include this significant evidence in her
affidavit as well.10Respondent had a probationary period of 90 days.11Clark also testified that another factor that he relied was the re-port made to him, from whom he could not recall that there was
blood under Magnano™s fingernails.12In this connection, Allen conceded that Mary Clark had a his-tory of throwing her arms out, hitting things and bruising herself.
Allen also conceded that Mary Clark would from time-to-time
scratch herself, although she did not believe that the marks that she
observed were self inflicted.13In that connection, Clark testified specifically that Magnano wasnot fired for yelling or raising her voice, but because of the marks
on the patient™s arm and the excessive force.the door that Gilliams was able to overhear since the doorwas opened a little bit. According to Gilliams, Allen asked
Clark ‚‚shall we keep Brenda on the second shift, to see who
else we could set up.™™ Clark allegedly answered ‚‚yes.™™ I do
not credit Gilliams™ testimony concerning this conversation
which was credibly denied by Clark. 8I note particularly thatthis conversation was not mentioned in Gilliams™ affidavit
which was given shortly after the charges were filed. While
it is understandable that sometimes particular evidence or
conversations are omitted from the affidavit because the em-
ployee forgets or does not recall it at the time, I conclude
that is unlikely that this conversation would have been for-
gotten by Gilliams if it had occurred. This alleged conversa-
tion is so significant and indicative of discriminatory con-
duct, that I do not believe that Gilliams would have forgotten
when giving her affidavit, as she now asserts.Moreover, I also find it highly improbable that Allen orClark, who are both intelligent and experienced professionals
would either risk their reputations or careers to ‚‚set up™™ an
employee for discharge, or even if they were to do so, to talk
about it within earshot of Gilliams, one of the employees
whom they allegedly ‚‚set up.™™I therefore do not credit Gilliams™ testimony in this re-gard.9At some point on October 2, Hubbell and Dalie filled outincident reports detailing what they had observed and/or
what they had been told. Hubbell™s forms characterized bothSpeck and Clark both before and after the incident as ‚‚alert
and confused.™™The day after the suspensions, October 3, Clark conducteda meeting with employees during which he showed the em-
ployees an antiunion video, and the topic of unionization was
discussed. During the course of this meeting, showing the
antiunion video, Clark mentioned that the employees may
have heard that two employees were suspended for abuse and
that he was letting them know that he would not tolerate
abuse at the facility. Employee Klimas then spoke up and
mentioned that Respondent had tolerated abuse in the past
with respect to employee Rochelle Watterworth. Clark re-
plied that there were no witnesses to the incidents involving
Watterworth, and that he did not want to hear any more
about Watterworth at the meeting.After the suspension, Allen checked Clark™s medical fileto see if there was any indication of an ‚‚old skin tear,™™ as
Magnano had claimed. She examined Charge Nurses™ notes,
which revealed no skin tears in the past 30 days. While a
skin tear was recorded on August 19, 6 weeks before the Oc-
tober 2 incident, this tear was located on the left elbow,
while the wounds herein were located on Clark™s forearm.
Allen reported his findings in this regard to Clark.Clark also reinterviewed Dalie and Hubbell who confirmedtheir earlier versions of what they had reported. Clark also
examined the personnel files of Magnano and Gilliams. Ac-cording to Clark, he discovered through this process, thatGilliams was still a probationary employee, and had been ab-
sent an excessive amount of times over the period of her em-
ployment. The records introduced by Respondent which
Clark alleges that he relied upon, revealed five absences be-
tween September 8 and 22, 1995. Gilliams started working
for Respondent on July 31. 10According to Clark, he did not talk to Magnano aboutGilliams situation, nor Gilliams about Magnano, because he
had sufficient information to make a decision, and because
he felt that since both of them were accused and in ‚‚com-
promising positions,™™ with respect to recounting versions of
the other employees™ actions.Further, although Clark admits that he was aware thatMary Clark told Hubbell that she was ‚‚so sorry™™ concerning
the incident with Magnano, he did not speak to her or Speck
about the conduct of Magnano or Gilliams. Clark asserted
that he did not do so, because he was informed that the resi-
dents were agitated, confused, and incoherent. When asked
why he did not speak to them or direct that they be inter-
viewed the next day, Clark replied, ‚‚I don™t know, I just, I
think with what was going on, I probably didn™t think of it.
I believe that I had . . . the reports that I had was . . .
enough information for me to make a decision.™™Clark testified further that he made the decision to termi-nate both Gilliams and Magnano based upon the information
that he had in his possession with respect to Magnano, Clark
asserts that he discussed Allen™s investigation and relied on
the fact that Allen had concluded that Magnano used force
in restraining Mary Clark, and that in Allen™s opinion the
fingernail marks inflicted upon Mary Clark were caused by
Magnano. 11Clark did not believe that he asked Allen fora recommendation whether or not to terminate Magnano, but
that he informed Allen of his decision and she agreed. He
also denied that the subject of giving a warning or some
other discipline to Magnano came up in their discussion.Allen, for her part, corroborated Clark™s testimony thatthere was a discussion between them concerning Magnano,
and that she agreed with Clark™s stated intention to terminate
Magnano. According to Allen, the reason for her concurring
with Clark™s view were the nail wounds on Mary Clark™s
arm 12and the excessive force demonstrated by Magnano‚‚was a little too much for an elderly person.™™ However,
Allen, contrary to Clark, testified that the subject was dis-
cussed between them that Magnano had not received any
prior warnings. According to Allen, it was stated that no
warnings were required because ‚‚we felt this was abuse.™™
Allen testified further that the fact that Magnano allegedly
said ‚‚shut up™™ was a minor thing compared to the
wounds.13VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00356Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 357WOODLANDS HEALTH CENTER14Watterworth™s also disclosed a written warning dated January 8,1992 for leaving early, frequent tardiness, watching TV on duty and
too many phone calls. The management response indicates that
Watterworth will be given 2 weeks to show improvement. The no-
tice also reflects that on March 5, 1992 Allen wrote ‚‚accom-
plished.™™As for Gilliams, Clark testified that he decided to termi-nate her, because he believed Dalie™s version of events, the
fact that he found excessive absences in Gilliams™ file, and
she was a probationary employee. He also asserts that he in-
formed Allen of his decision and she agreed.On October 5, Magnano met with Clark and Allen, alongwith employees Klimas and Mulcahy, who Magnano brought
along as witnesses. Clark informed Magnano that based on
his investigation she was being terminated for ‚‚patient
abuse.™™ In that regard Allen referred to the fingernail marks
on Mary Clark™s arm. When Magnano insisted that she had
gloves on, Allen added that Magnano had blood under her
fingernails. This was the first time that Magnano had been
confronted with this accusation. Magnano again insisted that
she always wore gloves and did so on that occasion, so how
could she have had blood under her fingernails, Magnano
also asserted that she believed that she was terminated be-
cause of her union activities. Clark replied that union activi-
ties has nothing to do with it, and that she was fired for ‚‚pa-
tient abuse.™™Klimas brought up the fact that Respondent had taken over3 years to dismiss employee Rochelle Watterworth for pa-
tient abuse. Clark and Allen both responded that in essence
Respondent was unable to find any witnesses to corroborate
the allegations against Watterworth. Allen also informed
Klimas that Allen had counseled Watterworth, and that when
she spoke to the alleged complaining witness, that witness
backed off and said it™s all right and that they did not want
anything to happen to Watterworth. Klimas also brought up
another situation of an employee Respondent hired, although
there were pending abuse charges against her. Allen replied
that she knew who Klimas was referring to, and that she had
received an anonymous call about the person, and had
checked with the Public Health Department and found noth-
ing to establish that there was a problem with that employee.Clark gave and read to Magnano a copy of Respondent™stermination notice, dated October 5, which states that she
was terminated for ‚‚physical and verbal abuse to a resi-
dent.™™ The notice states that the incident was observed by
another CNA and that Magnano admitted that she yelled at
the resident. Finally the notice stated that an investigation by
Allen indicated ‚‚signs of physical abuse,™™ and that Allen
found two scratch marks which were fresh with blood on two
open areas of the patient™s arm. The notice made no mention
of the demonstration that Magnano had given on Allen, or
her alleged use of ‚‚excessive force.™™ Nor was there a ref-
erence to the allegation of blood under Magnano™s finger-
nails.While, Clark admitted that blood under Magnano™s finger-nails was reported to him, (by who he did not recall), and
that this was a factor in his decision to terminate Magnano,
neither Allen Hubbell nor Dalie, furnished any testimony
about observing or reporting any blood under Magnano™s fin-
gernails.Gilliams was also informed of her termination on October5 by Clark, again in the presence of Mulcahy, Klimas, andAllen. Clark told her that he believed that she committed
physical and verbal abuse on a resident, and that she during
her probationary period, had been excessively absent.
Gilliams again denied that she had abused any patients. She
made no comments about the absence complaints.However, in that regard, Gilliams testified, without con-tradiction that she had never been spoken to or warned by
anyone from management concerning her absence or attend-
ance. Gilliams had always called an hour before her shift
was to start, notified Respondent that she was going to be
absent because she was sick.The discharge notice for Gilliams stated she was termi-nated for ‚‚improper absences (5 absences in a month).™™ The
notice elaborated further Gilliams still in a probation period,
and that it was reported that Gilliams ‚‚yelled and pulled at
a resident while on duty.™™ The reference to excessive ab-
sences was also repeated as well as the contention that
Gilliams was ‚‚terminated for verbal and physical abuse to
a resident.™™As noted above, Klimas made reference to Respondent™streatment of employee Rochelle Watterworth at both Re-
spondent™s meeting with employees and at the discharge
meeting with Magnano. Watterworth™s personnel file re-
vealed that between September 17, 1993,14and April 12,1995, Watterworth received 12 written warnings for conduct
which involved either physical and/or verbal abuse of pa-
tients, as well as other problems. These warnings include a
warning on September 17, 1993, indicating that a nurse
heard what she believed to be slap to a resident by
Watterworth, but that the supervisor had asked the resident
who was confused who denied that anyone slapped her.
Watterworth™s statement indicated that the resident had stated
to the charge nurse that Watterworth had slapped the resi-
dent, but that in fact the resident had slapped Waterworth.
The written warning which was also signed by Larry Clark
reflects that he instructed Watterworth that if she had further
problems with residents being abusive to her, she should re-
port the incident to a charge nurse immediately.On October 9, 1993, a charge nurse heard Watterworthcall a resident a ‚‚bitch,™™ confronted Watterworth with this,
and Watterworth responded to the charge nurse, that the resi-
dent, ‚‚was one anyway.™™ the charge nurse told Watterworth
that this was not acceptable behavior, and a written warning
was prepared, and signed by the charge nurse, as well as by
Allen on October 12, 1993. The warning also reflects that
Watterworth refused to sign the warning notice. On that
same date, Watterworth was given an employee warning stat-
ing ‚‚this is a final warning for inappropriate or unacceptable
behavior or verbalization toward a resident. The very next
time any such complaint or similar infraction is reported will
result in suspension and/or termination.™™ The notice refers to
three prior warnings (9/12/93, 10/9/93 and 6/4/93). The
record does not include a copy of the warning issued on June
4, 1993, nor any evidence of the circumstances of that inci-
dent.Notwithstanding this alleged ‚‚final warning,™™ 3 dayslater, Watterworth committed four separate acts of improper
conduct, which resulted in only another warning signed by
Allen on October 29, 1993. The conduct involved in this
warning notice included calling a resident a ‚‚slob,™™ refusing
to give a resident a towel and a pillow case and telling theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00357Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
resident it wasn™t her job while she was reading the paper.The resident stated that she intended to report Watterworth
to the resident meeting.On November 7, 1994, Watterworth received another writ-ten warning, regarding an incident on November 6, wherein
Watterworth left a patient (who happened to be Mary Clark
the same patient allegedly abused by Magnano), unattended
sitting on a toilet, which resulted in the patient attempting to
get up herself, falling, hitting her head, and biting her
tongue. Watterworth was reminded by Allen that patients are
not to be left alone in the bathroom, particularly Clark who
always tries to get up on her own.A few days later, November 11, 1994, Watterworth wasissued but another warning, by Allen, based on a report from
an RN. The RN overheard a resident saying to Watterworth,
‚‚don™t you ever kick me again.™™ The warning also reflects
that an LPN reported to the RN that the resident was very
apprehensive and had complained that Watterworth was
being very cruel to her. The RN later on that morning heard
and witnessed Watterworth yelling at the resident, ‚‚sit down,
I™m tired of this.™™ The RN told Watterworth not to speak to
a resident in this manner and also observed ‚‚rough handling
of resident by Watterworth when he attempted to get the
resident to sit down. The RN also wrote in the warning,
‚‚verbally degrading statements.™™ The warning also reflects
that Allen spoke to Watterworth about the incidents, and that
Watterworth denied any abuse, but admits ‚‚harsh speaking.™™Two other written warnings dated the same day, Novem-ber 11, 1994, signed by the RN and the charge nurse respec-
tively, which detailed the specifics of the prior warning, were
issued to Watterworth. The warning signed by the charge
nurse, reflects that she was told by the resident that she had
been hurt and threatened by Watterworth, and that the resi-
dent was upset and afraid to talk. Allen, according to the
warning, investigated and questioned Watterworth and an-
other CNA who was present during the alleged abuse. Since
the other CNA supported Watterworth™s assertion that she
had not hurt or abused the resident, Allen wrote on the warn-
ing that she was satisfied with the word of Watterworth and
the other CNA. The other warning, signed by RN Struskey,
reflects that the patient complained to her that Watterworth
kicked her in the right hip and was always swearing Struskey
also reported that she had criticized Watterworth for the way
she was speaking to the resident, and Watterworth re-
sponded, ‚‚you try it for 6Œ4 everyday and see if you can
do it.™™ Struskey then asked Watterworth to leave the room,
and she proceeded to assist another CNA in completion of
the care of this resident.Allen™s management response consisted of verbally chas-tising Watterworth in regards to tone of voice and language
used. Watterworth answered Allen this would not happen
again.On January 14, 1995, Watterworth was issued still anotherwritten warning, for leaving a patient unattended and lying
on the floor.On February 22, 1995, Watterworth received yet anotherwritten warning, signed by RN LynneŠdetailing her obser-
vations on February 20, 1995. Lynne reported that other em-
ployees complained to her that Watterworth was not ‚‚carry-
ing her weight™™ that they were ‚‚sick of doing her work,™™
and that Watterworth had been off the floor for over an half
an hour. When Lynne confronted Watterworth with these ac-cusations, Watterworth became angry and screamed at theother employee. Lynne also reported that she observed
Watterworth roughly pick a patient out of her chair. Later on
that day Lynne was informed by supervisor Ruiz that
Watterworth in the presence of several residents, had thrown
a cart knocked over glasses, told Ruiz that ‚‚she wasn™t put-
ting up with this,™™ and left the job.The management response to this incident, as reflected inAllen™s comments was simply ‚‚walked off job.™™On April 12, 1995, Watterworth received four writtenwarnings, for four separate incidents on that day, including
‚‚yelling at a resident and using harsh, impatient manner,™™
ignoring instructions from a nurse saying it wasn™t her job,
and then hollering at a resident resulting in the resident ‚‚be-
coming extremely upset,™™ and two warnings for again shirk-
ing work, including a report that Watterworth was sitting at
the desk with her feet up on the desk. Watterworth refused
the instruction of a social worker to remove her feet from
the desk. This warning also reflects that the RN spoke to her
about this incident, as well as the fact that Watterworth left
a resident alone in the toilet who was a nonambulatory, high
fall risk patient.Finally, these warnings, as well as Watterworth™s priorwarnings, resulted in a 5-day suspension on April 13, 1995.
The notice to Watterworth, signed by Allen reflects that the
above violations (of April 12, 1995) and all warnings at-
tached, resulted in suspension for 5 days, until April 22,
1995. While Clark™s name did not appear on this suspension
notice, he admitted that he was aware of the suspension, and
that Allen would not have suspended Watterworth without
his knowledge and approval.On May 2, 1995, an RN signed a written warning reflect-ing that a resident Mary Ensero reported to her that
Watterworth had said to her, ‚‚you™ll go to the dining room
if I have to carry you.™™ The resident was very upset over
the incident. The notice also reflects that the employee state-
ment was simply ‚‚I will get a wheel chair to bring her in,™™
when confronted by the RN about the incident. The warning
also reflects that Clark and Allen spoke to Ensero on May
10, 1995, and that she confirmed having the above statement
spoken to her, but was unsure of the name of the employee.A warning record dated May 10, 1995 and signed byClark, indicates that he had received a complaint from the
resident of verbal abuse, but Watterworth denied making the
statement. The form notes further that although there were no
witnesses, Clark felt that Watterworth™s past record was
enough proof, plus this allegation to terminate Watterworth.
She was given the option of termination or voluntary action
and Watterworth chose resignation, which she effectuated by
letter of May 11, 1995, with her last day of employment to
be May 19, 1995.Finally, the file reflects that on May 18, 1995, a RNStruskey received a call from a relative of a resident, re-
questing that Watterworth not be allowed to administer any
care to the resident. Allen documented this report on May
18, 1995, and indicated that Watterworth has terminated her
employ at Respondent™s request as of May 19, 1995 due to
several other similar complaints and after other verbal and
written warnings issued and a suspension given.The record also reflects that sometime in April 1995,Klimas was informed by two employees Mary Albert and
Irma Leone that Watterworth had pushed the wheelchair ofVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00358Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 359WOODLANDS HEALTH CENTER15This comment of Struskey apparently refers to the warning letterof November 11, 1994 described above.16However, as noted above the warning letter issued toWatterworth concerning this incident reflects contrary to Clark™s tes-
timony that Ensero confirmed to him and Allen that the abusive
statement was made to her, but that she did not remember the name
of the aide at the time.patient Isabel Brennan very quickly and that when the chairhit the wall, Brennan hit her head. Klimas reported this to
RN Struskey, but did not reveal the names of the witnesses
to the event. Struskey instructed Klimas to make her report
directly to Allen, but added that she shouldn™t expect much
from Allen, because Struskey had previously reported
Watterworth for verbal abuse of patient Ethyl Smith, as well
as to her, and nothing was done about it.15Accordingly Klimas did report the incident to Allen, butrefused to furnish the names of the witnesses, telling Allen
that the witnesses were afraid of Watterworth. Nonetheless,
Allen did investigate the incident, and was able to determine
who the alleged witnesses were by checking the schedule to
see who was working with Watterworth at the time. Both
Allen and Clark confronted these witnesses with Klimas™ as-
sertions. They agreed that Watterworth had wheeled the chair
down the hall very swiftly, but denied that the resident had
banged her head.No action was taken against Watterworth as a result of thisincident, and in fact no written warning or any document ap-
peared in Respondent™s file concerning this particular allega-
tion. Clark conceded that something should have been placed
in the file about this incident, since it was confirmed that
Watterworth pushed the wheelchair too rapidly, and that
Watterworth should have been spoken to about it. Allen fur-
nished no testimony as to why she did issue a verbal or writ-
ten warning to Watterworth about the matter. In fact Allen
did not even testify whether or not she even asked
Watterworth about whether the incident occurred.Both Clark and Allen furnished testimony purportedly ex-plaining Respondent™s contrasting treatment of Watterworth
vis-a-vis Magnano and Gilliams. According to Clark, his ac-
tions to separate Watterworth™s employment began in May
1995, when he and Allen received a report from Struskey
that Watterworth had verbally abused resident Mary Ensero.
At that point, Clark contends that he and Allen confronted
Watterworth with the accusation and she denied making the
comments attributed to her. Further, Clark asserts that when
he spoke to Ensero about the incident, she did not really re-
member what happened and was not sure what was said to
her. 16Clark further testified that after this incident, for the firsttime he looked at Watterworth™s file and saw the extensive
record of warnings issued to her. Clark also recalled at that
time the accusation against Watterworth concerning her use
of the wheelchair, but claims that although he and Allen in-
vestigated that incident, and were both confronted by Klimas
as to why they had not taken any action against Watterworth
because of it, that he did not look at Watterworth™s file while
that matter was being investigated.According to Clark, once he saw that file, even thoughthere were no witnesses to the Ensero incident, he decided
that the resident was upset, and he believed, particularly in
light of Watterworth™s past record, that she had engaged in
improper conduct, and he no longer wanted her as an em-ployee. therefore, he decided to offer her the option of re-signing, and if not she would be terminated. Further, Clark
asserts that he gave Watterworth ‚‚so much leeway,™™ be-cause she was there quite a few years, she was a decent per-
son, a lot of people liked her, and he did not have an eye
witness to prove the accusations against Watterworth.Allen testified that the difference between the prior warn-ings issues to Watterworth, and Magnano and Gilliams was
that in the case of these latter two employees, she had a wit-
ness on the spot who made an immediate report, and that she
had personally seen the wounds on Mary Clark™s arm. Allen
also testified that in the prior warnings concerning
Watterworth, she ‚‚never could get anyone to say positively
that she had done something, that they had seen her do
something wrong.™™ Allen also added that when she inves-
tigated these prior incidents regarding Watterworth, with the
nurse writing the report, the nurse would ‚‚back off™™ and say
Watterworth™s conduct wasn™t so bad, that™s just ‚‚her way,™™
and allegedly would ask Allen not to take any action against
Watterworth ‚‚this time.™™The other allegation made by employee Klimas with re-gard to alleged ‚‚disparate treatment,™™ involved employee
Lucille Daversa. Klimas accused Allen of hiring an employee
(Daversa) who was accused of abuse at her prior job. Ac-
cording to Allen, she had received an anonymous call from
someone telling her not to hire Daversa, because she had
been accused of abuse, but that she had checked with the
CNA registry in Pennsylvania, as well as the Public Health
Department in Hartford, and found that there was nothing in
the record against this potential employee. However, Allen
admitted that she did not call her prior employer for a ref-
erence, because according to Allen ‚‚that™s not the protocol
that we do.™™ Allen claims that in the industry the only infor-
mation disclosed about an employee is their dates of employ-
ment, and asserts further that if she had called the former
employer and asked about if there was an abuse problem
with Daversa, the employer would not answer the question,
and would furnish only the dates of hire. After Daversa was
hired, Allen admitted that Daversa asked her for a day off
to appear before a state panel on an abuse charge, and that
she made no inquires of Daversa concerning the nature of
these charges against her.With respect to attendance problems, no evidence was ad-duced that any employee had ever been terminated by Re-
spondent for this reason. Clark admitted that during his ten-
ure as administrator, no employee was fired in whole or in
part for this reason. Respondent™s records revealed that on
June 24, 1996, employee Michele Miranda received a written
warning and an extension of her probation which was up on
June 25, 1996, for an additional 30 days. Her record revealed
11 instances of tardiness and 1 absence during the 90-day
probationary period. The personnel form states that with no
recurrence, the employee will retain her employment. This
personnel action was signed by Clark as well as Allen.Further, employee Velma Jones was issued a written warn-ing. On July 8, 1996, for tardiness, due to 30 instances of
lateness during a 3-month period of March to May 1996. The
warning reflects that her tardiness must ‚‚cease now or more
decisive steps must be taken.™™ This warning notice was
signed by both Allen and Clark. Her file also reflected four
absences during this period of time of 3 months which were
reflected in an attachment to the warning which consisted ofVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00359Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17This document also included a comment signed by Clark, ‚‚mustimprove.™™copy of the Respondent™s handbook page entitled ‚‚Absentee-ism and Tardy Policy.™™ This document details Respondent™s
policy in these areas, and adds that her absenteeism and tar-
diness have been closely monitored since March 1, 1996, and
that she has not been in compliance with Respondent™s poli-
cies and procedures by 30 ‚‚tardies,™™ and 4 absences, (re-
ferred to as call outs), 1 in March and 3 in May. 17Addition-ally the file of Jones revealed in addition to these four ab-
sences, two absences in June of 1996, six absences in Janu-
ary of 1996 and one in February of 1996, which were not
reflected in any warning notices. Moreover, her file also in-
cludes a performance evaluation dated May 28, 1996, whichstates with respect to Jones, for the period covering January
1995 to 1996, ‚‚needs improvement badly in call-outs and
tardiness.™™Respondent introduced into the record various documentsfrom its personnel manual with regard to discipline. Section
6.1 states as follows:6.1 DISCIPLINE POLICIES: Action Occurring onPremisesDisciplinary ActionsAll companies, no matter what their business, musthave certain rules of behavior which we must all ob-
serve as good citizens and good employees. Our com-
pany is no exception. Generally no conduct which is
immoral, unethical or illegal will be tolerated. Viola-
tions of these rules will lead to disciplinary action
which, based on the circumstances of the individual
case, could result in corrective action up to and includ-
ing discharge. Several examples of this type of activity
follow:- Physical and or verbal abuse of residents.- Insubordination- Foul or abusive language.- Unauthorized use or possession of intoxicants ordrugs on Company premises or reporting to work while
under the influence of intoxicants or drugs.- Sleeping on the job.- Fighting on the job or the threat of bodily injury toothers while on the job.- Willful or careless destruction or damage to companymaterial or equipment or to that of another employee.- Unauthorized removal of company or another™s per-sonal property.- Unexcused absence or tardiness or leaving the jobwithout permission.- Insufficient work or excessive unacceptable work.- Violation of safety or operating rules.- Horseplay.- Carrying or possessing weapons of any kind on com-pany property.- Dishonesty.- Excessive absenteeism or tardiness.- Falsifying reports or company records.- Punching of another person™s time card or havingsomeone else punch your time card.- Smoking in ‚‚No Smoking™™ areas.- Any discriminatory actions, including sexual harass-ment.If a supervisor concluded that any improper conductor deficient work performance has occurred, corrective
or disciplinary action may be taken. Whether the action
involves counseling, the issuance of a warning, or dis-
missal is within the facility™s discretion. If you believe
that any disciplinary action, up to and including dis-
charge, is improper you should use our complaint reso-
lution procedure.The President may grant an exception depending onthe seriousness of the charges, following a request from
AdministratorOther sections of the manual which make specific ref-erence to Respondent™s probationary period and its policy in
regard to tardiness and absences reflect as follows:2.7 Introductory PeriodThe first ninety (90) days after your date of hire orrehire is considered an introductory period. During this
time, your potential abilities will be carefully evaluated
in determining whether you are suited to your worked
assignments. Your performance will be formally re-
viewed at the end of your introductory period. Your su-
pervisor will provide you with information about work
standards and expectations. You are encouraged to ask
questions so you will have an accurate understanding of
your job. Once you have satisfactorily completed the
introductory period, you will be eligible for regular job
status.During the introductory period you will not be eligi-ble to receive paid sick time, paid holidays, paid vaca-
tions or paid bereavement days.During the introductory period either arty may termi-nate employment for any reason.4.2 TardinessStaff are considered late if they report to their workstations after the time their shift begins. There will be
an appropriate payroll deduction for tardiness. Persistent
tardiness will lead to disciplinary action.4.3 Unscheduled AbsencesAbsenteeism as well as tardiness adversely affectsour ability to provide quality care. You are required to
report your absence to the facility at least 2 hours prior
to your scheduled starting time. Failure to report your
unscheduled absence is grounds for dis- ciplinary action
or dismissal. Repeated absenteeism will be cause for
dismissal.All employees of Respondent, including Gilliams andMagnano received of Respondent™s personnel manual, which
reflect the above policies and procedures.As noted therein, while Respondent™s disciplinary proce-dure does refer to progressive disciplinary procedures, in-
cluding counseling and warnings, it does receive the right to
Respondent to dismiss an employee without any prior dis-
ciplinary warnings or other steps in various situations, in-
cluding physical and verbal abuse of residents or excessiveVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00360Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 361WOODLANDS HEALTH CENTER18As noted above, however, Watterworth resigned voluntarily,rather than face discharge by Respondent because of her record,
which included allegations of abuse.19Moreover, Respondent in another portion of its brief assertedthat its prior policy that prohibited physical and verbal abuse of pa-
tients, was ‚‚reaffirmed™™ with the aforementioned ‚‚Abuse Policy.™™20However I have not credited her testimony that there was‚‚blood all over™™ Mary Clark, as this testimony was not corroborated
by anyone else, and was in fact contradicted by the observations of
Hubbell and Allen21In that regard, Magnano was one of the Union™s designated‚‚leaders™™ on the second shift, she distributed cards to and
solicitated employees to support the Union, and wore a union button
in the presence of Clark.absence or tardiness. However, both Clark and Allen admitthat generally Respondent does follow and utilize a policy
where employees are not performing properly, of giving
verbal warnings, written warnings, and/or a suspension prior
to a termination. However they both assert that in the cases
of Gilliams and Magnano, because of the abuse that they be-
lieved had occurred, that no prior warning was required.No other instances of any other employee being fired forabuse of residents by Respondent was introduced into the
record. During the tenure of Allen (11 years) and Clark there
were no such discharges. The only bargaining unit employees
terminated by Clark were Magnano and Gilliams. 18Clark asalso noted above, supervisors Cruz and an office manager,
were both terminated for dishonesty.Finally, Respondent introduced into the record a copy ofa document entitled ‚‚Abuse Policy,™™ which was allegedly
distributed to all employees on July 31, 1995, although the
file of Magnano did not include a signed receipt for it, which
was reflected in Gilliams™ file. This documents states as fol-
lows:ABUSE POLICYResidents and patients in this facility are to be treat-ed with dignity and respect at all times and under any
circumstances. Mistreatment in the form of verbal or
physical abuse of any nature will not be tolerated. Any
employee guilty of abusing a resident or patient is sub-
ject to immediate discharge. Local authorities will be
notified immediately and criminal charges may be filed
against any employee guilty of abuse. Employees may
be fined up to $5,000.00 and sentenced to three years
in prison.This document is an abuse policy that was required by Re-spondent™s present company to be signed by all of Respond-
ent™s employees. Respondent in its brief asserts that this pol-
icy was consistent with Respondent™s ‚‚existing one, but is
more detailed. Both proscribe any form of abuse of resi-
dents.™™ 19Moreover, there is no record testimony from anywitness of Respondent that this ‚‚Abuse policy™™ as issued on
July 31, 1995 was responsible for its decision to terminate
Gilliams or Mangano, or that this policy caused it to treat
Gilliams and Magnano differently than it had dealt with
Watterworth with respect to ‚‚abuse™™ allegations.My factual findings detailed above are derived from acompilation of the credited testimony of the various wit-
nesses who testified, as well as written reports of the various
incidents described therein prepared at the time. In many re-
spects the testimony of the witnesses does not significantly
differ. However, where there is a substantial conflict, such as
between Dalie versus Gilliams and Magnano, concerning the
conduct observed by Dalie, I have generally credited Dalie,
whose testimony is supported by her written account pre-
pared shortly after the events. Additionally, while I did find
Dalie to be rather emotional, and with a tendency to exagger-ated, I did conclude that for the most part her testimony wasaccurate and truthful. 20I also do not credit the testimony of Allen, that Magnanoadmitted in the first meeting with Clark that she said ‚‚shut
up™™ to Mary Clark, since this alleged admission was not
contained in any written reports prepared by any of Respond-
ent™s witnesses, and in fact was contradicted by the testi-
mony of Lawrence Clark.IV. ANALYSISI conclude that a strong prima facie case has been estab-lished by General Counsel that a motivating factor in Re-
spondent™s decision to suspend and ultimately discharge
Gilliams and Magnano was their activities on behalf of/and
support for the Union.Respondent admits and the record demonstrates that it hadknowledge of the leadership role and open union activities of
Magnano. 21However, Respondent vigorously denies basedon the testimony of Clark, that it knew about any union ac-
tivities engaged in by Gilliams.I find that the record amply supports the conclusion thatRespondent knew about Gilliams™ union activities and sup-
port, as well as that of Magnano. Thus I have credited the
testimony of Gilliams that she was seen wearing a union but-
ton by admitted supervisor Allen. It is therefore appropriate
to impute knowledge to Respondent of Gilliams™ union activ-
ity based on Allen™s having seen her wearing a union button.
Ready Mixed Concrete Co. v. NLRB, 81 F.3d 1546, 1552(10th Cir. 1996), affg. 317 NLRB 1140, 1143Œ1144 (1995);
Pinkerton™s, Inc., 295 NLRB 538 (1989).Moreover, while Allen did testify on behalf of Respondentwith respect to a number of issues, including the disciplinary
actions taken by Respondent against Magnano and Gilliams,
she furnished no testimony concerning whether she had seen
Gilliams wearing a union button or whether she was aware
of Gilliams™ support for the Union. It is well-settled that
when a party fails to call a witness who may reasonably be
assumed to be favorably disposed to the party, an adverse in-
ference may be drawn regarding any factual question on
which the witness is likely to have knowledge. Ready MixConcrete, supra, 81 F.3d at 1552; United Parcel Service ofOhio, 321 NLRB 300 fn. 1 (1996); International AutomatedMachines, 285 NLRB 1122, 1123 (1987). This rule has alsobeen applied, where, as here a witness testifies, but does not
provide any testimony concerning a crucial of which that
witness has knowledge. Asarco, Inc., 316 NLRB 636, 640(1995); Kut Rate Kid and Shop Kwik, 246 NLRB 107, 121(1974). I shall therefore draw an adverse inference from Al-
len™s failure to testify as to this issue that both she and Re-
spondent were aware that Gilliams was a supporter of the
Union, and I do not credit Clark™s denial that he had no such
knowledge.Animus towards the Union is firmly established by virtueof the statement made by Supervisor Cruz to Mulcahy thatVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00361Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
22Not only did Watterworth call a resident a ‚‚bitch,™™ but whenconfronted by the charge nurse about it, Watterworth neither denied
it, nor expressed any remorse for making such a comment, but told
the charge nurse, that the resident ‚‚was one anyway.™™Respondent intended to terminate supporters of the Union,and more significantly by the credited testimony of Cruz that
Clark informed its supervisors at a meeting to carefully
watch Union Leaders make it tough for them, and issue them
warnings. Most important of all, Clark specifically informed
Respondent™s supervisors that they would know who the
Union people are because they are wearing buttons.These statements not only establish animus towards theunion activities of Respondent™s employees, but constitute
compelling evidence of a link between such union activities
of its employees, and the discipline taken against Gilliams
and Magnano. Inasmuch as both Gilliams and Magnano were
suspended and ultimately discharged shortly after they seen
Respondent™s supervisors wearing the union buttons that
Clark made reference to during his meeting with Respond-
ent™s supervisors.Another highly significant indication of discriminatory mo-tivation is the timing of the disciplinary actions of the em-
ployees in relation to the Union activities of the employees.
Trader Horn of New Jersey, Inc., 316 NLRB 194, 198(1995). Here the Union made its demand for recognition on
September 29, and the employees were seen by Respondent™s
supervisors wearing union buttons on the same day. Three
days later, October 2, they were suspended and then ulti-
mately discharged on October 5. Such a coincidence in time
between the Respondent™s knowledge of its employees™
union activities and the disciplinary actions taken against
them is strong evidence of an unlawful motive for their dis-
charge. Id. at 198. Indeed, timing alone may be sufficient to
establish that antiunion animus was a motivating factor. Saw-yer of Napa, Inc., 300 NLRB 131, 150 (1990).Thus, having concluded that the General Counsel has es-tablished that union activities of Magnano and Gilliams were
motivating factors in their respective disciplines, the burden
shifts to the Respondent to prove by a preponderance of the
evidence that it would have taken the same action against
these employees, absent their protected conduct. Wright Line,251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),
cert. denied 455 U.S. 989 (1982); NLRB v. TransportationManagement Corp., 462 U.S. 393 (1983).I conclude that the Respondent has fallen far short ofmeeting its burden in that regard. I note initially that the Re-
spondent has failed to show that it has ever discharged any
employees for the alleged acts of misconduct committed by
Magnano or Gilliams. The failure of an employer to show
that it has treated employees in the past in a similar manner
for engaging in similar misconduct to the alleged
discriminatees, has been held to be an important defect in the
employer meeting its Wright Line burden. 10 Ellicott SquareCorp., 320 NLRB 762, 775 (1996), enfd. 104 F.3d 354 (2dCir. 1996); New Jersey Bell Telephone Co., 308 NLRB 277,283 (1992); and Phillips Industries, 295 NLRB 717, 718(1989). ‚‚Under Wright Line, an employer cannot carry itsburden of persuasion by merely showing that it had a legiti-
mate reason for imposing discipline against an employee, but
must show by a preponderance of the evidence that the ac-
tion would have taken place even without the protected con-
duct.™™ Hick Oils & Hicksgas, 293 NLRB 84, 85 (1989),cited in New Jersey Bell, supra.Here not only has the Respondent failed to show that ithas discharged any employees for abuse or attendance prob-
lems, but the only evidence disclosed where the Respondentenacted any discipline on employees for engaging in suchconduct, demonstrates that the Respondent treated other em-
ployees who engaged in similar or worse conduct than
Gilliams and Magnano in a much more lenient manner. Such
conduct substantially detracts from the validity of the Re-
spondent™s attempt to meet its Wright Line burden. 10Ellicott Square, supra at 774Œ775; and Pope Concrete Prod-ucts, 305 NLRB 989, 990 (1991).In that regard, I note particularly the Respondent™s tolerantif almost incomprehensible treatment of employee Rochelle
Watterworth. Thus, on October 12, 1993, Watterworth re-
ceived her fourth written warning, which was designated as
a ‚‚final warning™™ for ‚‚inappropriate or unacceptable behav-
ior or verbalization toward a resident.™™ The conduct involved
in those prior warnings included slapping a resident and call-
ing a resident a ‚‚bitch,™™22conduct clearly far more seriousthan the alleged conduct committed by either Gilliams or
Magnano.However, notwithstanding this alleged final warning whichthreatened Watterworth with suspension or discharge, for any
further infractions, Watterworth continued to engage in egre-
gious abusive behavior, with no more discipline than addi-
tional warnings, until she was finally suspended for 5 days
on April 13, 1995. These additional written warnings issued
to Watterworth, once more included several serious examples
of patient abuse, such as calling a resident a ‚‚slob,™™ telling
resident it wasn™t her job to get the resident a towel, several
instances of leaving a patient unattended (including Mary
Clark on one occasion) resulting in patient injury; kicking
and yelling at a resident; several instances of ‚‚rough™™ han-
dling of a resident; in the presence of residents, throwing a
cart, knocking over glasses, and telling a supervisor that she
wasn™t ‚‚putting up with this,™™ and walking off the job; as
well as a number of complaints from other employees that
she was shirking work. What is even worse about this record
of Watterworth, is her reaction to those complaints when
confronted by supervision. The file reveals a number of in-
stances of rank insubordination to her superiors, as well as
the lack of indication that she realized that her conduct was
improper. For example when RN Struskey criticized
Watterworth for the way she had spoken to a resident,
Watterworth responded, ‚‚you try it for 6Œ4 everday [sic] and
see if you can do it.™™ At that point Struskey asked
Watterworth to leave the room and proceeded to assist an-
other C/N/A in the completion of the resident™s care that
Watterworth was supposed to be performing. Incredibly, the
only reaction by management to this incident was Allen
chastising Watterworth for tone of voice and language used.As noted above, the Respondent finally took stronger dis-ciplinary action against Watterworth on April 13, 1995, when
it suspended her for 5 days, after she received four warnings
in 1 day for conduct of instances including of yelling and
hollering at a resident, ignoring instructions from a nurse
saying it wasn™t her job, shirking work, and leaving a non-
ambulatory high risk patient alone on the toilet.After Watterworth returned to work from this suspensionon April 22, 1995, her problems continued, and she was ac-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00362Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 363WOODLANDS HEALTH CENTERcused of pushing the wheelchair of a patient too fast result-ing in the patient hitting her head against the wall. According
to Clark and Allen, they investigated this incident, and weretold by the witnesses that the patient had not banged her
head, but that Watterworth had in fact pushed the wheelchair
very swiftly. Clark in fact conceded that event though the
witnesses did not confirm the allegation that the resident was
injured, Watterworth should have at least been spoken to
about pushing the wheelchair too fast, if not issued a warn-
ing. However, no written or verbal warning was given to
Watterworth concerning this incident.On May 2, 1995, Watterworth was issued still anotherwritten warning by Struskey for threatening resident Ensero
to ‚‚carry™™ her to the dining room if she persists in not going
herself, which greatly upset resident Ensero. After this inci-
dent was investigated, Clark asserts that he, on receiving
Watterworth™s past record, decided to offer her the option of
resigning, on penalty of termination, which option
Watterworth chose on May 11, 1995, effective May 19,
1995.On evaluating Watterworth™s record vis-a-vis the treatmentof Gilliams and Magnano, who were suspended and termi-
nated without even a single warning, I can hardly imagine
a more blatant example of disparate treatment. Frankly, it is
difficult for me to believe that any employer would tolerate
the conduct of Watterworth such a long time before taking
action to terminate her. It is of course not for me to make
a business judgment for the Respondent, or to decide that it
should have taken more stringent action against Watterworth
at an earlier time. However, it is appropriate for me to com-
pare its treatment of Watterworth for engaging in much more
serious and prolonged misconduct than committed by
Gilliams and Magnano, in assessing whether it has met its
burden of establishing that it would have taken similar action
against them absent their union conduct. The Respondent™s
significant leniency in dealing with Watterworth prior to any
union activities, as compared to its precipitous terminations
of Gilliams and Magnano, immediately after their union ac-
tivities became known, leads to the obvious conclusion,
which I draw, that such union activities of these employees
was responsible for the Respondent™s differing treatment.Respondent did attempt to explain this disparity of treat-ment by the testimony of Allen and Clark. However, I found
their testimony in this regard to be contrived, unconvincing,
and not credible. Clark contends that after being advised of
the ‚‚Ensero™™ incident, and discussing it with Watterworth,
he for the first time looked at her file and discovered her
prior record, which along with the incident in question, pre-
cipitated his decision to ask for her resignation. I find this
testimony of Clark not to be believable or persuasive. Ini-
tially, I note that whether or not Clark actually looked at
Watterworth™s file prior to May 1995 is not determinative.
Clark did not deny that he had knowledge of Watterworth™s
past record, prior to May 1995, and in fact admitted that he
was aware of her suspension in April. Indeed, one of the
very first warning notices issued to Watterworth on Septem-
ber 17, 1993, was signed by Clark himself.Moreover, I do not credit in any event Clark™s testimonythat he did not inspect Watterworth™s file prior to May of
1995, since I find it unlikely that he would not have done
so when he approved her suspension in April, or when he
investigated the ‚‚wheelchair™™ incident also in April of 1993.Clark™s further testimony that he gave Watterworth so much‚‚leeway™™ because she was there quite a few years, she was
a decent person, a lot of people liked her, and he did not
have an eyewitness to prove the accusations against her, is
even more suspect and incredible. While Watterworth was
there quite a few years, most of these years were filled with
warnings. As for Clark™s contention that Watterworth was ‚‚a
decent person,™™ and well liked by the other employees, I
find these comments dubious at best, in light of the numer-ous warnings Watterworth received that other employees
were constantly complaining that she shirked work, and that
her fellow workers had to cover for her. Moreover, Magnano
was also employed by the Respondent for several years, had
no prior warnings, and the record contains no evidence that
either Magnano or Gilliams were not also ‚‚decent™™ persons
and well liked by other employees. Thus the failure to afford
them similar leeway to Watterworth cannot be justified by
Clark™s unconvincing testimony.Allen testified, as well as Clark that another reason fortheir differing treatment of Watterworth, was the absence of
any witnesses to Watterworth™s misdeeds, as contrasted with
the present case where, as Allen testified, it had ‚‚a witness
on the spot.™™ Indeed the absence of witnesses was the only
reason given by Clark to employee Klimas when she com-
plained about how long it took for the Respondent to termi-
nate Watterworth as opposed to its immediate suspension and
discharge of Gilliams and Magnano. I find this testimony of
Clark and Allen to be even less convincing, since the written
warnings issued to Watterworth contain numerous examples
of direct witnesses to Watterworth™s improper conduct, as
well as insubordinate responses by Watterworth when she
was confronted by supervision concerning these trans-
gressions. Allen further testified that when she investigated
the prior warnings issued to Watterworth, the nurse who had
written the warning would ‚‚back off,™™ and say
Watterworth™s conduct was not so bad, and would allegedly
ask Allen not to take action against Watterworth. I find this
testimony also not to be credible. I note initially that Allen
furnished no specifics as to which particular nurse allegedly
‚‚backed off,™™ their original warnings, and/or told Allen that
Watterworth wasn™t so bad or allegedly asked Allen not to
take any action against Watterworth. Moreover, the Respond-
ent did not produce any of these nurses or other employees
to corroborate Allen as to their alleged ‚‚change of heart™™
with respect to Watterworth. Finally I note the credible testi-
mony of Klimas, that when she reported the ‚‚wheelchair™™
incident involving Watterworth to RN Struskey, she was told
by Struskey to report it to Allen. Significantly, however
Struskey informed Klimas, not to expect much action from
Allen, since she (Struskey) had previously reported
Watterworth for verbal abuse of resident Ethyl Smith, as well
as to Struskey herself, and nothing was done about it. Thus
it does not seem likely that Struskey, who was the author of
a number of Watterworth™s warnings, would have asked
Allen not to take action against Watterworth. Thus having re-
jected all of the Respondent™s explanations for its egregious
disparate treatment of Magnano and Gilliams as opposed to
Watterworth, I conclude that the only logical explanation in
the record for this disparate treatment, was the union activi-
ties of Magnano and Gilliams. Thus for this reason, I con-
clude that the Respondent has failed to meet its Wright Lineburden of proof.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00363Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23I also find dubious, Allen™s testimony that had she calledDaversa™s prior employer and asked about the abuse accusation, that
the Employer would have refused to disclose any information to her
about it.However, the record contains numerous other factorswhich also lead to that conclusion. Indeed additional evi-
dence of disparate treatment, even apart from the
Watterworth situation, is disclosed by the evidence herein.
the Respondent admittedly hired employee Lucille Daversa,
even though it had been informed that she had been accused
of abuse. While Allen testified that she did check out the
anonymous tip with various sources, she admits that she
failed to check with Daversa™s prior employer about the ac-
cusation,23and that she failed to confront Daversa herselfwith the accusation, even after Allen was told about the ne-
cessity for Daversa to attend a hearing concerning abuse alle-
gations. This incident has far less prominence than the
Watterworth situation, since even to this date Daversa has
not been found guilty of any improper conduct. However,
Allen™s rather cavalier treatment of the accusation, even fail-
ing to ask Daversa about the specifics of the allegations
against her, do reflect a much more lenient attitude towards
abuse allegations against employees than Respondent exhib-
ited in its dealings with Gilliams and Magnano.Additionally, while Clark asserted that he dischargedGilliams in part, because he discovered a poor absence
record in her file, the record reflects that the Respondent did
not treat other employees who engaged in similar misconduct
in a similar manner. Thus employee Miranda, who was like
Gilliams a probationary employee, received a written warn-
ing for poor attendance during her probationary period, in-
cluding 11 tardies and 1 absence, and had her probationary
period extended for an additional 30 days. No explanation
was given by any of the Respondent™s witnesses, as to why
Gilliams was not afforded a similar extension of her proba-
tionary period.Moreover, the Respondent™s files with respect to employeeVelma Jones revealed a much more extensive and prolonged
record of attendance problems (lateness as well as absence),
and yet she was never suspended, much less discharged, and
received written warnings for this conduct, signed by Clark
himself, with a comment, ‚‚must improve.™™ No testimony
was adduced from Clark or Allen concerning employee
Jones, and no explanation was given why Gilliams was not
afforded the same opportunity as Jones to ‚‚improve.™™This brings me to the next problem with the Respondent™sdefense, which is somewhat related to the disparate treatment
issue, but also somewhat different. Thus it is undisputed that
neither Gilliams nor Magnano received either a written or
verbal warning for their alleged transgressions, and that the
Respondent generally followed a policy of progressive dis-
cipline. I therefore find that the Respondent™s failure to issue
a warning to the discriminatees herein, contrary to its prior
practice of utilizing progressive discipline, is further evidence
undermining Respondent™s defense and detracting from its
burden of establishing that it would have suspended and ter-
minated Gilliams and Magnano absent their protected con-
duct. Allegheny Ludlum Corp., 320 NLRB 484, 505 (1995);Fieldcrest Cannon, Inc., 318 NLRB 470, 534 (1995).I recognize that the Respondent™s personnel manual re-serves to itself the right to exact penalties up to and includ-ing discharge for various infractions, including abuse and ab-senteeism. However, as I have detailed above, and as admit-
ted by both Allen and Clark, Respondent has generally fol-lowed a policy in the past of verbal warnings, written warn-
ings, and suspensions, prior to a discharge. Indeed, as noted
this was the policy followed in dealing with Watterworth, as
well as employees Jones and Miranda.The testimony of Clark and Allen that in effect, the con-duct of Magnano and Gilliams was of such serious mag-
nitude to warrant a departure from its normal practice, and
justifying a discharge without a warning is not convincing.
They both rely heavily on the presence as a witness on the
spot (DaLie). However, as noted, Watterworth™s file is filled
with other examples of more serious and frequent mis-
conduct with witnesses ‚‚on the spot,™™ and only written
warnings were issued. They also rely the fact that marks
were found on Mary Clark™s arm, which Allen attributed to
Magnano™s nails. However, since the circumstances of how
these marks came to be found on Clark™s arm were not to-
tally clear, and subject to significant dispute, it is doubtful
in my view that this factor would have warranted a departure
from Respondent™s consistent past practices of issuing
warnings, absent the union activities of Gilliams and
Magnano.I also note that there was no such evidence with respectto Gilliams, and her case was nothing more than a one-on-
one credibility dispute between Gilliams and DaLie. Yet
Gilliams was also suspended and terminated without a warn-
ing, or as also noted above, an extension of her probationary
period as the Respondent permitted in the case of employee
Miranda.Still another reason for my rejection of the Respondent™sdefense is the fact that the Respondent did not conduct a
meaningful or adequate investigation of the allegations
against Magnano or Gilliams, which is supportive of unlaw-
ful motivation, since it demonstrates that the Respondent was
not truly interested in determining whether misconduct had
actually occurred. Lancer Corp., 271 NLRB 1426, 1427(1984); United Supermarkets, 261 NLRB 1291, 1311 (1982);W.W. Grainger v. NLRB
, 582 F.2d 1118, 1121 (7th Cir.1978).In this regard, I find particularly significant the Respond-ent™s failure to question Mary Clark and Helen Speck, the
two residents that Magnano and Gilliams were accused of
abusing. The explanation given by the Respondent™s wit-
nesses, Clark and Allen, for not interviewing these potential
witnesses is not convincing. They assert that both Mary
Clark and Speck were ‚‚confused,™™ and that they did not be-
lieve that the residents would be able to provide any useful
information. However, I note particularly that Mary Clark
was sufficiently alert and coherent to report to Hubbell
(which was in turn reported to Clark & Allen) that she
(Mary) was so ‚‚sorry that she caused trouble.™™ Those com-
ments by Mary Clark not only indicated that she blamed her-
self for the problem involving Magnano, but also that she
was aware of what was going on, and that it was likely that
she would be able to shed light on the events in question.
Thus there were several issues in dispute such as how the
marks that appeared on Clark™s got there, whether Magnano
was wearing gloves, whether Magnano said ‚‚shut up™™ to
Mary Clark, and whether there had been a prior incident at
8 p.m., wherein an old ‚‚skin tear™™ had opened up, asVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00364Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 365WOODLANDS HEALTH CENTER24This is unlike Magnano where at least the Respondent did havesome other evidence, i.e., the existence of marks on the residents
arms.25While Clark did testify that he utilized this procedure of sus-pending while the investigation was being conducted with respect to
two supervisors, those cases are not comparable, since they involved
all allegations of dishonesty, where it is understandable that the Re-
spondent would immediately not want an employee under suspicion
of such conduct to remain in its employ.26I note again that at that time neither Gilliams nor Magnano hadreceived a single warning.27I note in this regard that Magnano specifically requested Clarkto ask Gilliams about Magnano™s incident.28Although I have in large part credited the testimony of DaLievis-a-vis Gilliams and Magnano, as to her observations of their con-
duct, as the Respondent claims that it did as well, such findings are
not determinative of whether the Respondent has met its burden of
proof. The issue is not whether the Respondent was correct in be-
lieving DaLie™s version of events, but whether the Respondent would
have acted the same way with respect to its treatment of Gilliams
and Magnano, absent their union activities. For the reasons described
above, particularly its disparate treatment, failure to warn employees,
as well as its failure to conduct a meaningful investigation, I con-
clude that the Respondent has not established that it would havedone so.Magnano had asserted. Mary Clark might well have beenable to give information with respect to these issues. Yet the
Respondent failed to even try to interview her on the day of
the incident, or even the next day when her mental state
might have improved.Similarly, the Respondent failed to question Helen Speckabout her interaction with Gilliams. This failure is even more
puzzling, inasmuch as the case against Gilliams was a simple
one-on-one credibility dispute between DaLie and Gilliams
with no other evidence available.24Thus, Clark had no rea-son at the time of the initial suspension to necessarily believe
DaLie as opposed to Gilliams, and his explanation for sus-
pending Gilliams I find quite revealing. Clark asserted in ef-
fect that since Magnano had admitted that she yelled at and
restrained Mary Clark, therefore something went on in the
room, and therefore he did not believe Gilliams™ denial that
she did not do anything wrong. I find this alleged circular
reasoning to make little sense. Although Gilliams and
Magnano were in the same room, and were accused by the
same witness, they were not working together, and were not
caring for the same resident. Therefore, why should an ad-
mission by Magnano that she yelled and restrained Mary
Clark, have any bearing on whether Gilliams engaged in abu-
sive conduct towards Helen Speck. In my view, the only log-
ical reason that Clark decided to treat Clark and Gilliams in
effect as a ‚‚team™™ and treat their cases the same way was
because he viewed them both as union adherents.The failure of the Respondent to question the two residentsis even more damaging to the Respondent™s defense, since in
the past when investigating past instances of abuse, the Re-spondent™s officials routinely interviewed residents, even
where the resident was confused. Lancer, supra, 271 NLRBat 1427. Thus a number of prior warnings issued to
Watterworth reflect that officials of the Respondent spoke to
the resident about accusations made against Watterworth, in-
cluding the final incident prior to the Respondent deciding to
offer her the option to resign or be fired, where Clark him-
self as well as Allen questioned resident Mary Ensero.Also pertinent to this issue is Clark™s decision to suspendMagnano, even before Allen came back with her report con-
cerning her observations of Mary Clark™s arm. Lawrence
Clark gave no explanation for this precipitous decision,
which further indicates his lack of a true desire to uncover
the truth about whether or not Magnano (or Gilliams) truly
engaged in misconduct. There was no reason for such a hasty
action, and indeed no cogent explanation by Clark as to why
he decided to suspend both Magnano and Gilliams pending
the results of the investigation.I note that such a procedure is contrary to the Respond-ent™s past practice with respect to employees,25as in noneof the past instances of abuse allegations against
Watterworth, did the Respondent suspend her pending further
investigations. Moreover, even when Watterworth was finallygiven the option to resign or be terminated, after her abysmalrecord of abuse and other problems as outlined above was
admittedly known by the Respondent, she was permitted to
remain an employee of the Respondent from May 11 to May
19, 1995. Yet the Respondent found it necessary to suspend
Gilliams and Magnano26for 48 hours, pending investigationof their cases, when Clark had never even looked at their
files. The only reasonable explanation for such conduct by
the Respondent, which I find, is that the Respondent viewed
Gilliams and Magnano as union supporters. This conclusion
is fortified by the fact that Clark mentioned the suspension
of Gilliams and Magnano at an antiunion meeting when he
showed an antiunion video, and wherein he announced that
the Respondent would ‚‚not tolerate abuse.™™ These com-
ments from Clark, particularly in light of the Respondent™s
history of leniency with respect to abuse allegations, were
likely to instill in the employees a connection between union
support and the Respondent™s sudden ‚‚crack down™™ on
abuse allegations, as demonstrated by its suspension of
Gilliams and Magnano.Additionally, it is also noteworthy that the Respondentfailed to interview Gilliams about Magnano™s incident, and
vice-versa. Clark™s explanation for failing to do so is again
not persuasive. He asserts that he did ask either one about
the other™s conduct, since they were both accused. However,
there is no allegation or contention that they acted together
or in concert in their particular incidents, so why should
Clark believe that they would not be likely to answer truth-
fully about the other™s conduct. Once more, the most prob-
able reason for Clark™s refusal27to speak to them about theother™s conduct appears to me to be that he viewed them
both as union adherents™ and likely to support each other.Thus based on the foregoing, I conclude that the Respond-ent™s failure to conduct an adequate investigation of the alle-
gations against Gilliams or Magnano demonstrates that it was
not interested in determining the real egregiousness of their
conduct,28but that the Respondent seized upon DaLie™s ac-cusations as a pretext to rid itself of two known union adher-
ents. Clinton Food 4 Less, 288 NLRB 597, 598 (1988);United Supermarkets, supra at 1311.Finally, I also conclude that the Respondent has presentedshifting and vacillating defenses, which is another factor that
indicates discriminatory intent. Thus while both the suspen-
sion and discharge letters state that Magnano was disciplined
for physical and verbal abuse, the testimony at trial by both
Allen and Clark conveniently eliminated the verbal abuse al-
legation as a factor in the discharge decision. Although ClarkVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00365Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
placed great emphasis on the fact that Magnano had admittedto raising her voice at Mary Clark prior to his suspension de-
cision, he totally eliminated that as a factor in his discharge
decision. He asserted that the reasons for his decision were
that Allen had concluded based on her investigation that
Magnano had used excessive force in restraining the resident,
that in Allen™s opinion, Magnano had inflicted fingernailmarks on Mary Clark, and that it was reported to him that
there was blood under Magnano™s fingernails. Clark admitted
that Magnano was not fired for yelling at/or raising her voice
to the resident, which is as noted contrary to the Respond-
ent™s written notice that she was discharged for physical and
verbal abuse.Similarly, Allen also played down the verbal abuse aspectof Magnano™s behavior, and asserted that she concurred in
Clark™s stated intention to terminate Magnano, because of the
nail wounds on the resident™s arm, and the excessive force
used by Magnano was ‚‚a little too much for an elderly per-
son.™™ Allen also asserted that the fact that Magnano said
‚‚shut up™™ to Clark was a ‚‚minor thing.™™ As noted above,
I did not credit Allen™s testimony, which was not corrobo-
rated by Clark, that Magnano admitted saying shut up to
Mary Clark.It is also noteworthy that Clark testified that he also reliedon the fact that blood was found under Magnano™s finger-
nails as one of the reasons for terminating her. However
Magnano was not even confronted with this allegation until
she was notified about her discharge, Allen did not mention
it in her testimony and neither of the written notices issued
by the Respondent with respect to Magnano mentioned this
factor.It is not surprising that the Respondent™s witnesses soughtto distance themselves from the ‚‚verbal abuse™™ accusations
against Magnano, in view of the extensive record of verbal
abuse complaints against Watterworth as described above,
which resulted in far lesser discipline then exacted upon
Magnano or Gilliams. However this action by the Respond-
ent™s witnesses does indicate that the Respondent has vacil-
lated in offering a consistent explanation for its actions,
which leads to the inference that the real reason for its ac-
tions is not among those asserted. Ellicott Square, supra;Robin Transportation, Ltd., 310 NLRB 411, 417 (1993). Thedrawing of such an inference is appropriate here, and sub-
stantially detracts from the validity of the Respondent™s de-
fense, and its attempt to meet its Wright Line burden ofproof. Ellicott Square, supra; Robin Transportation, supra.Accordingly, based on foregoing analysis and authorities,I conclude that the Respondent has not met its burden of es-
tablishing that it would have suspended or discharged either
Magnano or Gilliams absent their protected conduct, and that
it has therefore violated Section 8(a)(1) and (3) of the Act.V. THEOBJECTIONS
A. FactsAs detailed above, during the Union™s organizing cam-paign at the Respondent™s facility, the Union™s vice presi-
dent, Paul Fortier, appointed a number of employees as
‚‚leaders™™ to assist in organizing. Among those leaders des-
ignated by Fortier were, in addition to Magnano, Yolanda
Klimas, Carol Bragg, Barbara Mulcahy and Candace
Carreiro. Fortier distributed buttons to these employees togive to other employees at the facility. The record also re-vealed from the undisputed testimony of Mulcahy that au-
thorization cards were distributed to employees by Mulcahy,
Klimas, Bragg, and Carreiro.Additionally, when Fortier made a demand for recognitionupon the Respondent to Clark, he was accompanied by em-
ployees Klimas and Mulcahy.Respondent presented four witnesses in support of its ob-jections that the Union, by statements of alleged employee
agents, engaged in objectionable conduct under the principles
of NLRB v. Savair Mfg. Co., 414 U.S. 270 (1973). The testi-mony of these four employees was not contradicted or denied
by any of the employees who made the allegedly improper
comments, and is therefore credited.Thus, about a month before the election, Klimas put aunion authorization card in the uniform pocket of employee
Irma Leone, and asked her to sign it. A few days later,
Klimas asked Leone whether she had signed the card. Leone
replied no. Klimas responded that if the Union ever does
come into the facility, she would still have to pay the union
fee for joining the Union, whether or not she signed a card,
and whether or not she was in favor of the Union. Leone didnot in fact sign a card at any point during the campaign.Employee Alissa Ann Calabro was also spoken to byKlimas about signing a card. Klimas had union authorization
cards with her when she pulled Calabro into the bathroom.
Klimas informed Calabro that if she signed the card now, she
wouldn™t have to pay any union fees or dues. Klimas added
that if the Union should come in and she did not sign the
card, then she would have to pay the union fees. Calabro re-
called that Klimas mentioned an amount that she would have
to pay, but was unsure if Klimas stated $25 or $30.Calabro could not recall when this conversation tookplace, other than that it was ‚‚at the beginning or starting of
the election, ‚‚Ša couple of weeks after it started,™™ when
the Union stuff was going on.™™ Calabro did not know wheth-
er this conversation occurred before or after the Union filed
its representation petition at the National Labor Relations
Board.However, Calabro did recall that the conversation tookplace after she had signed a petition that employees were
given to sign if they were in favor of the Union. She did not
testify as to who had given her this petition, but admits that
she signed the petition which also asked the Respondent to
recognize the Union. The record does not reflect whether or
not Calabro ever signed an authorization card for the Union.Michele Santoro was informed by Carol Bragg that if shedidn™t sign an authorization card that day, then if the Union
would come in, they would take $30 out of her pay ‚‚like
a penalty™™ if she didn™t sign a card then.Three or four weeks after this conversation, Santoro signedan authorization card for the Union. Santoro did not recall
the date of the conversation or when she signed the card, but
the record does reveal that the authorization card signed by
Santoro was dated September 25, 1995, 4 days before the
Union filed its petition.Respondent™s final witness, Brian Cyr, overheard a discus-sion amongst other employees, who he could not recall. He
heard employees say, ‚‚if you sign a card now, you won™t
have to pay $30 later. If you don™t sign a card, then you will
have to pay $30.™™ He did not recall the employees statingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00366Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 367WOODLANDS HEALTH CENTER29Servomation of Columbus, 219 NLRB 504, 506, (1975); WillisShaw Frozen Express, 209 NLRB 267, 268 (1974). (Evidence of vi-olence that create an atmosphere of fear and coercion); Weatherseal,Inc., 161 NLRB 1226, 1229 (1996) (unlawfully assisted union on theelection ballot).30Indeed the record does not reflect that Calabro ever signed sucha card.how they had gotten this information, and denied that anyemployees™™ names were mentioned in this discussion.B. AnalysisThe Supreme Court in Savair, supra, concluded that aunion™s offer to waive initiation fees for only those employ-
ees who signed authorization cards before the election im-
pairs employee™s free choice and constitutes objectionable
conduct warranting the setting aside of an election.Respondent argues that the statements made by the em-ployee card solicitors to employees Leone, Calabro, and
Santoro are violative of Savair and that the testimony of Cyrestablishes that these improper statements were disseminated
to other employees.The Petitioner-Union raises several arguments in defenseof its conduct. Initially it argues that the Union is not respon-
sible for the statements made by employees Bragg and
Klimas to their fellow employees. I disagree.When a union authorizes or acquiesces in employees™ so-liciting authorization card on their behalf, it vests these em-
ployees with apparent authority to obtain cards on its behalf,
thereby creating a special agency relationship and making the
union responsible for representations made by these em-ployee solicitors concerning its fee waiver policies. DavlanEngineering, Inc., 283 NLRB 803, 804Œ805 (1987); Univer-sity Towers, Inc., 285 NLRB 199, 200 (1987).The Petitioner seeks to distinguish this line of cases bypointing out that the record contains no evidence that any
union representatives made cards available to either Klimas
or Bragg, or that the Union acquiesced in these employees
soliciting cards on its behalf. The Petitioner additionally ar-
gues with respect to Bragg, that the evidence fails to disclose
that Bragg had an authorization card in her possession at the
time that she made her comments to Santoro.However, the record does disclose that Fortier appointedboth Bragg and Klimas, as well as other employees, as
‚‚leaders™™ to assist in organizing, and that he distributed but-
tons to them to in turn pass out to other employees. More-
over, Bragg and Klimas did distribute authorization cards to
employees, and Klimas accompanied Fortier when he de-
manded recognition from the Respondent. In these cir-
cumstances, I do not find that the absence of direct evidence
that Fortier gave cards to Klimas or Bragg to be controlling.
I conclude that the above evidence is sufficient to establish
that the Union authorized and acquiesced in their solicitation
of cards from employees, and that Bragg and Klimas were
‚‚special agents™™ of the Union for the purposes of card solic-
itation. Gaylord Bag Co., 313 NLRB 306 fn. 2 (1993);Davlan, supra; University Towers, supra.The Petitioner also argues that the testimony of Calabroand Santoro did not establish that the allegedly improper
statements made to them took place during the critical period
between the date of the filing of the petition and the election.
Ideal Electric Mfg. Co., 134 NLRB 1275 (1961); Mountain-eer Bolt, Inc., 300 NLRB 667 (1990). While the Petitionerconcedes that there are some limited exceptions to this
rule,29it asserts that Savair allegations are not within the ex-ceptions to the Ideal Electric critical period definition. I donot agree.Since most solicitations to sign authorization cards occurprior to the filing of a petition, limiting the application of
Savair cases to past petition conduct would severely cir-cumscribe the doctrine required by the Supreme Court. Gib-son™s Discount Center, 214 NLRB 221, 222 (1974). Indeedin Savair itself, the Supreme Court considered the fact that28 employees signed cards prior to the filing of the petition.
414 U.S. at 273, 277. Therefore, I conclude that the stand-
ards set forth in Savair applies to both pre and postpetitionconduct. Weyerhaeuser Co., 247 NLRB 978 fn. 2 (1980);Wyandanch Day Care Center, 322 NLRB 385 fn. 2 (1997);Gibson Discount, supra.Turning to a consideration of whether the statements madeto the employees by the agents of the Union, are violative
of the Savair standards, l agree with the Petitioner thatKlimas™ comments to Leone are not. Klimas informed Leone
that if the Union comes in, Leone would still have to pay
the union fee, whether or not she signed a card. This state-
ment is clearly not improper, as it does not offer any induce-
ment to Leone to sign the card. Hydrotherm, Inc., 270 NLRB1131 (1984). I therefore find that Klimas did not interfere
with the election by these remarks to Leone.However, Klimas™ comments to Calabro are more trouble-some. She informed Calabro that if she signed a card now,
she wouldn™t have to pay any union fees, but if she did not
sign the card, she would have to pay the fees should the
Union come in. This statement, standing alone is a classic
violation of the Savair standards. However, I agree with thePetitioner that the rationale of Savair is inapplicable to thesestatements, because Calabro had previously demonstrated her
support for the Union, by signing a petition in favor of the
Union™s representing the Respondent™s employees, prior to
the offending remarks by Klimas. Thus the element of a quid
pro quo that the statement unfairly pressures employees is
missing from the instant situation. De Jana Industries, 305NLRB 294, 295 (1991). Moreover the Savair Court was con-cerned that a waiver of initiation fees only for employees
who sign cards before an election constitutes a buying of en-
dorsements by the Union, paints a false portrait of the extent
of employee support during an election campaign, and may
cause some employees who sign up as a result of the waiver
to vote for the Union out of a sense of moral obligation.
Dyna-Fab Corp., 270 NLRB 394 (1984).Thus where, as here, the statement of Klimas ‚‚did not re-sult in the execution of any authorization cards30or member-ship applications, no endorsements were purchased, no false
portraits of employee support could have been painted. Nor
would any employees have felt formally impelled to vote for
the Petitioner based on a benefit extended by the Union in
connection with signing a card or joining.™™ Dyna-Fab, supraat 394.Accordingly, based on the above analysis I conclude thatKlimas™ comments to Calabro do not run afoul of Savairstandards, and that they not constitute grounds for setting
aside the election.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00367Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
31I note in this connection that the vote was 21-21 with two chal-lenges, Gilliams and Magnano. Even assuming that their votes con-
sistent with my decision are to be opened, and that they vote for
the Union, a possible change in Santoro™s vote would result in a
tally of 22-22. Thus Santoro™s vote could affect the election results.Employee Michelle Santoro was informed by ‚‚specialagent™™ Carol Bragg that if Santoro did not sign an authoriza-
tion card that day, and if the Union comes in, they wouldtake $30 out of Santoro™s pay ‚‚like a penalty,™™ if she did
not sign a card then. Santoro signed an authorization card for
the Union, several weeks later.I conclude that these statements of Bragg are violative ofSavair standards, and are virtually identical to the languageused by card solicitors in University Towers, Inc., 285 NLRB199, 200 (1987), found to be objectionable conduct. There,
the employee-solicitors told an employee, ‚‚I should sign the
card before the election. If I don™t they will take it out of
my check for the initiation fee.™™ The Board, reversing the
Hearing Officer, concluded that these statements, which mir-
ror the comments made herein by Bragg, ‚‚means that an ini-
tiation fee waiver was conditioned on signing an authoriza-
tion card prior to the election.™™ Id. at 200.The Petitioner argues however that the comments even ifviolative of Savair standards should not be found to have af-fected the results of the election, since they were isolated and
not disseminated to any other employee. Detroit ReceivingHospital, 277 NLRB 1225 (1985); Station Operators, Inc.,307 NLRB 263 (1992); Rock Island Franciscon Hospital,226 NLRB 291, 298 (1976). I disagree.Since Bragg has been found to be an agent for the Union,the test to be applied is whether her conduct ‚‚reasonably
tended to interfere with the employees free and uncoerced
choice in the election.™™ Phillips Chrysler Plymouth, Inc., 304NLRB 16 (1991). While the Board considers a number of
issues in making that assessment, the closeness of the vote
is an especially significant factor, particularly where as here,
a ‚‚shift of one vote could have changed the outcome.™™ Phil-lips-Chrysler, supra. Copps Food Center, Inc., 296 NLRB395 (1989) (single threat to employee found to be sufficient
to overturn election, primarily because vote of person threat-
ened could have determined outcome of election). HopkinsNursing Care Center, 309 NLRB 958, 959 (1992) (Boardplaced great emphasis on fact that a switch of but one vote
would have altered the election outcome in concluding that
single threat made by employer was not ‚‚de minimis,™™ and
constituted objectionable conduct). Pepsi Cola Bottling Co.,289 NLRB 736, 737 (1978) (union videotaping of two em-
ployees as they exited premises found to have interfered with
the election, and not isolated since a change in one vote
would have altered outcome of election).Indeed, even where the Board evaluates objectionable con-duct under the more stringent standard of ‚‚third party con-
duct,™™ which requires the ‚‚creation of a general atmosphere
of fear of reprisal™™ in order to set aside elections, the close-
ness of the election is considered to have substantial weight.
Smithers Tire & Automotive Testing of Texas, Inc., 308NLRB 72, 73 (1992) (threat made by other employees to a
single employee, along with threat made by union agent to
another employee, sufficient to set aside election, since the
votes of the two threatened employees could be determina-
tive of the election). Buedel Food Products Co., 300 NLRB638 (1990) (single threat to employee by former employee
found sufficient to set aside election, since employee threat-
ened ‚‚might have voted against the Petitioner absent the in-
timidation,™™ which could have changed the outcome of elec-
tion).Thus based on the above authorities I cannot find the con-duct herein to be isolated or de minimis.Santoro was unlawfully induced to sign an authorizationcard, and one of the problems with such conduct, as stated
by the Supreme Court was the possibility that the employee
who signed a card under such circumstances, may feel obli-
gated to carry through on their stated intention to support the
Union. Thus since the possibility exists that Santoro™s vote
might have been influenced by the Union™s conduct, and that
a change in her vote could have changed the outcome of the
election,31I conclude that a new election is warranted.Moreover, l also note that the Supreme Court was con-cerned is Savair with the Union™s potential use of its improp-erly obtained card to influence other employees to supportthe Union, and to paint a false portrait of employee support
during the election campaign. While the record contains no
evidence that the Union used Santoro™s card to influence any
other employees, it was the mere ‚‚potential™™ of such use
that disturbed the Court, and that ‚‚potential™™ is but another
reason for me to conclude that the Union™s conduct was not
isolated had a reasonable tendency to interfere with the free
choice of employees. Therefore I find that by Bragg™s state-
ments to Santoro, the Union committed objectionable con-
duct sufficient to set aside the election.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act and a
health care institution within the meaning of Section 2(14) of
the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging its employees Lisa Magnano andYvonne Gilliams because of their activities on behalf of and
support for the Union, Respondent has violated Section
8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. The challenges to the ballots of Lisa Magnano andYvonne Gilliams should be overruled.6. The Petitioner has committed conduct sufficient to over-turn the results of the electionTHEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it cease and
desist therefrom and take certain affirmative action designed
to effectuate the policies of the Act.Having found that the Respondent discriminatorily dis-charged Lisa Magnano and Yvonne Gilliams, l shall rec-
ommend that the Respondent offer them immediate and full
reinstatement to their former jobs or a substantially equiva-
lent position without prejudice to their seniority or other
rights and privileges, and make them whole for any loss of
earnings they may have suffered by reason of the discrimina-
tion against them. All backpay provided shall be computedVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00368Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
 369WOODLANDS HEALTH CENTERwith interest on a quarterly basis in the manner prescribedby the Board in F.W. Woolworth Co
., 90 NLRB 289(1950), and with interest computed in the manner andamount prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).[Recommended Order omitted from publication.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00369Fmt 0610Sfmt 0610D:\NLRB\325.040APPS10PsN: APPS10
